551 F.2d 91
Junius McKENSIE, Plaintiff,v.SEA LAND SERVICE, INC., Defendant-Third-Party Plaintiff-Appellant,v.ATLANTIC & GULF STEVEDORES, INC., and B & G Crane Service,Inc., Third-Party Defendants-Appellees.
No. 75-3850.
United States Court of Appeals,Fifth Circuit.
April 25, 1977.

Gerard T. Gelpi, New Orleans, La., for defendant-third-party plaintiff-appellant.
Ralph E. Smith, New Orleans, La., for Atlantic & Gulf Stev., Inc.
John O. Charrier, Jr., Glenn G. Goodier, New Orleans, La., for B & G Crane Service, Inc.
Appeal from the United States District Court for the Eastern District of Louisiana.
Before WISDOM and GEE, Circuit Judges, and BOOTLE*, District Judge.
PER CURIAM:


1
While this case was tried in the district court entirely on depositions and documents and hence the exhortation of the "clearly erroneous" rule of McAllister v. United States, 348 U.S. 19, 20, 75 S. Ct. 6, 99 L. Ed. 20 (1954) and Fed.R.Civ.P. 52(a) is to some extent ameliorated, Ward v. Wainwright, 450 F.2d 409, 412 (5th Cir. 1971), "(n)evertheless, where the conclusions of the trial judge may reasonably be inferred from the record, such conclusions should not be disturbed on appeal . . . even though conflicting inferences of equal reasonableness may be drawn from a review of the same body of evidence."  Skidmore v. Grueninger, 506 F.2d 716, 724 (5th Cir. 1975).  See also Sicula Oceanica, S. A. v. Wilmar Marine Eng'r. & Sales Corp., 413 F.2d 1332, 1333 (5th Cir. 1969).


2
In this case, after carefully reviewing the entire record and applying the foregoing standard to the findings of the trial judge, we are of the firm opinion that said findings are not clearly erroneous.  Accordingly, on the basis of the trial court's opinion, McKensie v. Sea Land Service, Inc., 430 F. Supp. 6 (E.D.La.1975), the judgment of the district court is AFFIRMED.



*
 Senior District Judge of the Middle District of Georgia, sitting by designation